SUPERIOR COURT OF THE DISTRICT OF COLUMBIA

 

CRIMINAL DIVISION
‘UNITED STATES OF AMERICA CRIMINAL NO. 2014 CF2 016470
vs. ISSUED BY: MICHAEL RYAN
JONATHAN STOVER
BENCH WARRANT

May be served at any place within the jurisdiction of the United States
Unless Specified Otherwise Below

TO: The United States Marshal for the Superior Court of America or any other authorized federal officer or the
Chief of Police for the District of Columbia.

GREETINGS; YOU ARE HEREBY COMMANDED to arrest the above-named person and bring that person
before this Court or other Court enumerated in 18 U.S.C. 3041 to answer to the charge(s) listed below.
( ) YOU ARE FURTHER COMMANDED to execute this warrant FORTHWITH.

 

 

BASIS FOR WARRANT AND DESCRIPTION OF CHARGES: Failure to Appear for Probation Show Cause Hearing
Burglary Two
Flee Law Enforcement Officer

 

 

SPECIAL TERRITIORAL LIMITS ON EXECUTION OF WARRANT-THIS SECTION VALID ONLY IF COMPLETED
Extraterritorial Service of this Warrant is limited to:

 

WITNESS, the Honorable Chief Judge of the Superior Court of the District of Columbia undeyfhe seal of said Court
on this date 12/10/2018.

y

ra

4
BAIL FIXED BY THE COURT fo Superior Court of phe Distric olumbia

AT: NO BOND BY: - /
: (=> [ Judge/Magisttate Jyfige

 

 

 

7

Date Received: Return: This warrant was received and executed With the arrest of the above named pefson.

 

 

 

Date Executed: Signature of Arresting Officer //

 

Case 1:19-mj-00100-PMS Document1 Filed 08/26/19 Page 1lof3 Pageid#: 1
CDFBW
PAGE 2

CRIMINAL NO: 2014 CF2 016470
18 USCS § 3041 (2012)
“For any offense against the United States, the offender may, by any justice or judge of the United States, or by any United States
magistrate [United States magistrate judge], or by any chancellor, judge of a supreme or superior court, chief or first judge of
common pleas, mayor of a city, justice of the peace, or other magistrate, of any state where the offender may be found, and at the
expense of the United States, be arrested and imprisoned, or released as provided in chapter 207 of this title, as the case may be, for
trial before such court of the United States as by law has cognizance of the offense.
D.C. Code § 23-563(a) (2012)
“A warrant or summons for ... an offense punishable by imprisonment for more than one year issued by the Superior Court of the
District of Columbia may be served at any place within the jurisdiction of the United States.”

D.C. Code § 23-563(c) (2012)
“A person arrested outside the District of Columbia on a warrant issued by the Superior Court of the District of Columbia shall be
taken before a judge, commissioner, or magistrate, and held to answer in the Superior Court pursuant to the Federal Rules of
Criminal Procedure as if the warrant had been issued by the United States District Court for the District of Columbia.”

D.C. Code § 23-1329(b) (2012)
“A warrant for the arrest of a person charged with violating a condition of release may be issued by a judicial officer and if such
person is outside the District of Columbia he shall be brought before a judicial officer in the district where he is arrested and shall
then be transferred to the District of Columbia for proceedings in accordance with this section.”

D.C. Code § 23-1329(d) (2012)
“Any warrant issued by a judge of the Superior Court for violation of release conditions or for contempt of court, for failure to
appear as required, or pursuant to§23-1322(d)(7), may be executed at any place within the jurisdiction of the United States. Such
warrants shall be executed by a United States marshal or by any other officer authorized by law.”

D.C. Code § 24-531.13 (2012)
“When a person has been ordered confined in a hospital for the mentally ill pursuant to this chapter and has escaped from such
hospital, the court which ordered confinement shall, upon request of the government, order the return of the escaped person to such
hospital. The return order shall be effective throughout the United States. Any federal judicial officer within whose jurisdiction the
escaped person shall be found shall, upon receipt of the return order issued by the committing court, cause such person to be
apprehended and delivered up for return to such hospital.”

D.C. Code § 24-304 (2012)
Upon the expiration of the term fixed for such probation, the probation officer shall report that fact to the court, with a statement of
the conduct of the probationer while on probation, and the court may thereupon discharge the probationer from further supervision,
or may extend the probation, as shall seem advisable. At any time during the probationary term the court may modify the terms and
conditions of the order of probation, or may terminate such probation, when in the opinion of the court the ends of justice shall
require, and when the probation is so terminated the court shall enter an order discharging the probationer from serving the imposed
penalty; or the court may revoke the order of probation and cause the re-arrest of the probationer and impose a sentence and
require him to serve the sentence or pay the fine originally imposed, or both, as the case may be, or any lesser sentence. If
imposition of sentence was suspended, the court may impose any sentence which might have been imposed. If probation is revoked,
the time of probation shall not be taken into account to diminish the time for which he was originally sentenced.

 

REASON FOR ISSUANCE OF WARRANT IN VIOLATION OF

Failure to Appear Generally D.C, Code § 23-1327 (2012)
Failure to Appear- Witness D.C. Code § 23-1327 (2012)
Failure to Appear- Sentencing D.C. Code § 23-1327 (2012)
Failure to Appear- Extradition Hearing D.C. Code § 23-703 (2012)
Violation of Conditions of Release D.C. Code § 23-1329 (2012)
Escape from Jail D.C. Code § 22-2601 (2012)
Escape from Mental Hospital D.C. Code § 24-531.13 (2012)
Probation Violation D.C, Code § 24-304 (2012)

Case 1:19-mj-00100-PMS Document1 Filed 08/26/19 Page 2of3 Pageid#: 2
CDFBW
CASE NO.

PAGE 3

2014 CF2 016470

DEFENDANT’S NAME: JONATHAN STOVER

ALIAS:

LAST KNOWN ADDRESS:

PLACE OF BIRTH:

DATE OF BIRTH:

HEIGHT:

SEX:

HAIR:

SCARS/TATTOOS:

WEIGHT:

DCDC NO.:

PDID NO.::

Case 1:19-mj-00100-PMS Document1 Filed 08/26/19 Page 3of3 Pageid#: 3

JOHNATHAN ISIAH STOVER

2012 MARYLAND AVE NE 101
WASHINGTON DC 20002

12/24/1995

56

Male

Black

125

643995

CDFBW
